IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-69,470-01


EX PARTE RODRIGO HERNANDEZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 2002-CR-8100 IN THE 290TH DISTRICT COURT
BEXAR COUNTY


	Per Curiam.  

O R D E R


 This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071 of the Texas Code of Criminal Procedure.
 On March 22, 2004, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court 

affirmed Applicant's conviction and sentence on direct appeal.  Hernandez v. State, No. AP-74,931 (Tex. Crim. App. February 15, 2006). 
	In his application, Applicant presents seven allegations in which he challenges the
validity of his conviction and resulting sentence.  The trial court held an evidentiary hearing
and entered findings of fact and conclusions of law.
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial court's findings of fact and conclusions of law.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.
	IT IS SO ORDERED THIS THE 30TH DAY OF APRIL, 2008.

Do Not Publish